Case 1:11-cv-05474-LAP-GWG Document 290 Filed 01/22/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

New York City District Council of Carpenters Pension
Fund, New York City District Council of Carpenters
Welfare Fund, New York City District Council of
Carpenters Annuity Fund, and New York City District
Council of Carpenters Apprenticeship, Journeyman
Retraining, Educational and Industry Fund, by their
Trustees, Frank Spencer, Douglas J. McCarron, John
Ballantyne, Paul Tyznar, Paul O’Brien, Kevin M.
O’Callaghan, Catherine Condon, David Meberg, Bryan
Winter, and John DeLollis,

1] CV 5474 (LAP) (GWG)

Plaintiffs,
- against -

Michael Forde, John Greaney, Joseph Olivieri, Brian
Hayes, Michael Mitchell, Finbar O’Neill, K.A.F.C.L,
Michael Brennan, Turbo Enterprises, Inc., Terence
Buckley, Pitcohn Construction Enterprises, Inc., Gerard
McEntee, Pyramid Associates Construction Corp.,
James Duffy, EMB Contracting Corp., Michael Batalias,
Elisavet Batalias, Matthew Kelleher, Brian Carson,
Joseph Ruocco, John Stamberger, and Michael
Vivenzio,

Defendants.

 

John Greaney and Imelda Greaney,
Plaintiffs, | 16 CV 3551 (LAP) (GWG)
~ against -

New York City District Council of Carpenters Pension
Fund, New York City District Council of Carpenters
Annuity Fund, Plan Administrator of the New York City
District Council of Carpenters Pension Fund, Plan
Administrator of the New York City District Council of
Carpenters Annuity Fund, Board of Trustees of the New
York City District Council of Carpenters Pension Fund,
and Board of Trustees of the New York City District
Council of Carpenters Annuity Fund,

Defendants.

 

 

RELEASE OF JUDGMENT AS TO JOHN GREANEY ONLY
Case 1:11-cv-05474-LAP-GWG Document 290 Filed 01/22/19 Page 2 of 3

WHEREAS, a judgment was entered in the above-captioned proceedings on the 14th day of
November, 2018 in favor of the New York City District Council of Carpenters Pension Fund, New
York City District Council of Carpenters Welfare Fund, New York City District Council of
Carpenters Annuity Fund, and New York City District Council of Carpenters Apprenticeship,
Journeyman Retraining, Educational and Industry Fund, by their Trustees, Frank Spencer, Douglas
J. McCarron, John Ballantyne, Paul Tyznar, Paul O’Brien, Kevin M. O’Callaghan, Catherine
Condon, David Meberg, Bryan Winter, and John DeLollis (collectively, the “Judgment Creditors”)
and against Michael Forde and John Greaney, jointly and severally, pursuant to the Racketeer
Influenced and Corrupt Organizations Act of 1970, 18 U.S.C. §§ 1961-1968, in the amount of
$12,908,998.09, and pursuant to the Employee Retirement Income Security Act of 1974, as
amended, 29 U.S.C. §§ 1001-1461, in the amount of $2,962,480.09, with both of the foregoing
components of the judgment to run concurrently (the “Judgment”); and

WHEREAS, subsequently, pursuant to a settlement agreement with John Greaney and
Imelda Greaney (to which Michael Forde is not a party), the Judgment Creditors have agreed, among
other things, to accept the offset of John Greaney’s pension and annuity benefits authorized by
paragraph 4 of the Judgment, subject to the rights of Imelda Greaney specified in said settlement
agreement, and to release John Greaney (but not Michael Forde) from any other monetary
obligations under the Judgment; and it is certified that, with respect to John Greaney, there are no
outstanding executions with any Sheriff or Marshall,

THEREFORE, the Judgment Creditors hereby acknowledge that they have accepted the
offset of John Greaney’s pension and annuity benefits authorized by paragraph 4 of the Judgment,
subject to the rights of Imelda Greaney specified in said settlement agreement; and the Judgment

Creditors hereby release John Greaney (but not Michael Forde) from any other monetary obligations
 

Case 1:11-cv-05474-LAP-GWG Document 290 Filed 01/22/19 Page 3 of 3

under the Judgment; and the Clerk of the Court is hereby authorized and directed to make an entry
of such release (as to John Greaney, but not as to Michael Forde) on the docket of said Judgment.

Dated: New York, New York
January 222019
VIRGINIA & AMBINDER, LLP

By: Mgt Jarerbeetian

Marc A. Tenenbaum

40 Broad Street, 7" Floor
New York, New York 10004
(212) 943-9080

Attorneys for Judgment Creditors

STATE OF NEW YORK )
COUNTY OF NEW YORK ~

On the ae day of January, 2019 before me personally came Mare A. Tenenbaum, Esq.,
to me known and known to be an attorney employed by the firm of Virginia & Ambinder, LLP,
attorneys for the New York City District Council of Carpenters Pension Fund, New York City
District Council of Carpenters Welfare Fund, New York City District Council of Carpenters Annuity
Fund, and New York City District Council of Carpenters Apprenticeship, Journeyman Retraining,
Educational and Industry Fund, by their Trustees, Frank Spencer, Douglas J. McCarron, John
Ballantyne, Paul Tyznar, Paul O’Brien, Kevin M. O’Callaghan, Catherine Condon, David Meberg,
Bryan Winter, and John DeLollis in the above-entitled action, and to be the same person described

in and who executed the within release of judgment and acknowledged to me that he executed the

Same,

MARTIN CABRERA FOJAS U D-~ |

NOTARY PUBLIC, STATE OF NEW YORK N Publi
Registration No. 02F06230238 Otary Pupuc
Qualified in New York County

Commission Expires November 01, 2022

 

 

 

 
